Motion for leave to appeal and for a stay dismissed upon the *1059grounds that (1) the order of the Appellate Division sought to be reviewed [see 59 AD2d 121] does not necessarily affect the final determination as required by CPLR 5602 (subd [a], par 1, cl [ii]) (Martin v Alabama 84 Truck Rental, 33 NY2d 685; Cohen and Karger, Powers of the New York Court of Appeals, § 79, p 344), and (2) movants are not aggrieved by said order of the Appellate Division (CPLR 5511; Matter of Ton-Da-Lay v Diamond, 36 NY2d 856; Cohen and Karger, Powers of the New York Court of Appeals, § 91, pp 393-394).